727 So. 2d 1103 (1999)
Gary POWELL, Petitioner,
v.
FLORIDA DEPARTMENT OF CORRECTIONS and Florida Parole Commission, Respondents.
No. 99-318.
District Court of Appeal of Florida, First District.
March 10, 1999.
Gary Powell, pro se, petitioner.
No appearance for respondents.
PER CURIAM.
Gary Powell petitions this court for a belated appeal of orders denying his petition for writ of mandamus/habeas corpus. Because the proceedings below were civil in nature, the provisions of Florida Rule of Appellate Procedure 9.140(j) are not applicable. We therefore deny the petition, but do so without prejudice to Powell's right to seek relief in the trial court. See Brown v. State, 708 So. 2d 1041 (Fla. 1st DCA 1998); Snelson v. Snelson, 440 So. 2d 477 (Fla. 5th DCA 1983).
ERVIN, BOOTH, and BENTON, JJ., concur.